COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Ex parte Jessica Nicole Mauck

Appellate case number:     01-14-00811-CR

Trial court case number: 1342193-A

Trial court:               174th District Court of Harris County

        Appellant, Jessica Nicole Mauck, has perfected her appeal from the trial court’s order
denying her application for a writ of habeas corpus. On October 23, 2014, we abated the case and
remanded to the trial court. In the abatement order, we directed the trial court to enter written
findings of fact and conclusions of law in conjunction with the trial court’s denial of appellant’s
application for a writ of habeas corpus, execute a certification of appellant’s right to appeal
indicating whether or not appellant has the right to appeal, and make any other findings and
recommendations the trial court deemed appropriate. On December 2, 2014, the trial court clerk
filed a supplemental clerk’s record, containing the trial court’s findings of fact and conclusions
of law.

        However, we have received no indication that the trial court has prepared and filed a
certification of appellant’s right to appeal from the trial court’s order denying her habeas relief
and have not received a supplemental clerk’s record that includes a certification. See TEX. R.
APP. P. 25.2(d), 34.5(a)(12), 37.1; see also Ex parte Tarango, 116 S.W.3d 201, 203 (Tex. App.—
El Paso 2003, no pet.). Accordingly, the trial court shall immediately conduct a hearing as
directed in the Court’s October 23, 2014 abatement order. We further direct the trial court to:

           1) execute a certification of appellant’s right to appeal, indicating whether appellant
              has the right to appeal; and
           2) make any other findings and recommendations the trial court deems appropriate.

See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1. The trial court coordinator shall
set a hearing date and notify the parties. The trial court shall have a court reporter, or court
recorder, record the hearing.

        The trial court clerk is directed to file a supplemental clerk’s record containing the
certification of appellant’s right of appeal, and any other findings and recommendations the trial
court deems appropriate. The supplemental clerk’s record shall be filed with this Court no later
than 30 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).

        The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: December 11, 2014